Case 3:20-cv-00244-MAB Document 30 Filed 01/15/21 Page 1 of 18 Page ID #413




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ALTAMESE YOUNG, ON BEHALF OF                    )
 HERSELF AND ALL OTHERS                          )
 SIMILARLY SITUATED,                             )
                                                 )
                        Plaintiff,               )   Case No. 3:20-CV-00244-MAB
                                                 )
 vs.                                             )
                                                 )
 INTEGRITY HEALTHCARE                            )
 COMMUNITIES, LLC, AND                           )
 BELLEVILLE BEHAVIORAL HEALTH                    )
 & NURSING CENTER, LLC,                          )
                                                 )
                        Defendants.              )


                             MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       Presently before the Court are motions, and responsive briefing, on the issue of

jurisdiction in the present matter. For the reasons set forth below, Plaintiff’s motion to

allow expedited jurisdictional discovery and to stay the deadline to file a motion for

remand is GRANTED (Doc. 12). Additionally, Defendants’ motion to stay is GRANTED

in part and DENIED in part (Doc. 19).

                   FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff Altamese Young filed her class action complaint in the 20th Judicial

Circuit Court in St. Clair County, Illinois on October 23, 2019 (Doc. 1, p. 1). Plaintiff alleges

that Defendants Integrity Healthcare Communities, LLC (“Integrity Healthcare”) and

Belleville Behavioral Health & Nursing Center, LLC (“Belleville Behavioral Health”)

(collectively “Defendants”) violated the Illinois Biometric Information Privacy Act
                                          Page 1 of 18
Case 3:20-cv-00244-MAB Document 30 Filed 01/15/21 Page 2 of 18 Page ID #414




(“BIPA”), 740 ILCS 14/1, et seq., by using a timekeeping system that allegedly collected,

stored, and used the biometric identifiers and biometric information of Plaintiff and

individuals employed by Defendants without first informing and obtaining those

individuals’ consent, as required by BIPA (Doc. 1, p. 2). Plaintiff alleges that Defendant

Integrity Healthcare is a management company that provides services for Defendant

Belleville Health and other “Integrity” long term care facilities in Illinois (Doc. 13, p. 1).

Plaintiff herself is a former employee of Defendant Belleville Health and alleges that

Defendants directed her and other employees to scan their hands in a biometric

timekeeping system to clock in and out of their jobs (Doc. 13, p. 1). Plaintiff brings this

suit on behalf of herself and a putative class of individuals who also scanned their hands

in the biometric time clock system at one Integrity Healthcare facility in Illinois starting

from around October 16, 2014 to the present (Doc. 1-1, p. 5).

        Defendant Belleville Behavioral Health removed this case on March 4, 2020

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, arguing that removal was proper under the

Class Action Fairness Act (“CAFA”) (Doc. 1, p. 5). 1 Under CAFA, United States district

courts have original jurisdiction over any class action that (1) involves a class of 100 or

more members; (2) where at least one member of the class is a citizen of a state different

from any defendant; and (3) where the amount in controversy exceeds the sum or value



1
  Defendant argues that the notice of removal was timely filed, which Plaintiff does not oppose (Doc. 1, p.
4). Defendant Belleville Behavioral Health removed this case within thirty days of when it became apparent
that the matter was removable. Defendant Belleville Behavioral Health asserts that it was first clear that the
amount in controversy in this matter exceeds $5,000,000.00 in Plaintiff’s Bill of Particulars, filed on February
3, 2020, which allowed for this case to be removed pursuant to the Class Action Fairness Act (“CAFA”)
(Doc. 1, p. 5)
                                              Page 2 of 18
Case 3:20-cv-00244-MAB Document 30 Filed 01/15/21 Page 3 of 18 Page ID #415




of $5,000,000.00. See 28 U.S.C. § 1332(d)(4) (Doc. 1, p. 5). In its notice of removal,

Defendant Belleville Behavioral Health argues that the aforementioned CAFA

requirements are met here, as “approximately 20 putative class members (i.e., past and

present Belleville Behavioral Health employees who used the timekeeping system at

issue under conditions Plaintiff alleges violate BIPA during the five years prior to the

filing of the Complaint) are citizens of the State of Missouri” (Doc. 1, p. 6; Doc. 1-4). As

Defendant Belleville argues that both Defendants are citizens of Illinois, these potential

class members who are also citizens of Missouri are necessary for removal to federal court

pursuant to CAFA’s minimal diversity provision.

       On April 1, 2020, Plaintiff filed a motion to allow expedited jurisdictional

discovery and to stay the deadline to remand (Docs. 12, 13). In the supporting

memorandum, Plaintiff argues that an exception to CAFA, called the “home state” or

“local controversy” exception, likely applies to the present matter as more than two-

thirds of the potential plaintiff class are citizens of Illinois (Doc. 13). See also 28 U.S.C. §

1332(d)(4)(A)(i)(I). Under the CAFA home state exception, the Court “shall decline to

exercise jurisdiction” when Defendants and more than two-thirds of potential class

members are citizens of “the State in which the action was originally filed,” which, in this

case, is Illinois (Doc. 13, pp. 2-3, citing to 28 U.S.C. § 1332(d)(4)(B)). Plaintiff argues that

because Defendants possess records relevant to this exception, the Court should permit

Plaintiff to conduct expedited jurisdictional discovery into the citizenship status of

potential class members to determine whether the home state exception applies to the

present matter (Doc. 13, p. 2).       In support of this assertion, Plaintiff cites to the
                                         Page 3 of 18
Case 3:20-cv-00244-MAB Document 30 Filed 01/15/21 Page 4 of 18 Page ID #416




Declaration of Defendants’ Chief Financial Officer, Mr. Alan Irni, which Defendant

Belleville Behavioral Health attached to its notice of removal (Doc. 1-4).

       On May 29, 2020, Defendant Belleville Behavioral Health filed an amended notice

of removal, expanding its basis for removal by citing to Section 301 of the Labor

Management Relations Act (“LMRA”) as an additional basis for the Court’s jurisdiction

(Doc. 24). See 29 U.S.C. §185. Defendant Belleville Behavioral Health argued that while

Plaintiff herself is not a member of a union, the “majority of the employees…and the

majority of those who used the timekeeping system at issue during the five years prior

to the filing of Plaintiff’s Complaint…are members of [a union]” (Doc. 24, p. 4). Defendant

Belleville Behavioral Health argues that Plaintiff’s class claim is subject to federal

preemption under Section 301 of LMRA, which places this case firmly in federal court

jurisdiction regardless of any potential issues with CAFA and the home state exception

(Doc. 24, p. 4).

       That same day, Defendants filed their response to Plaintiff’s motion to allow

expedited jurisdictional discovery, arguing that any potential issues with removal

pursuant to CAFA and the home state exception are no longer relevant as this case was

properly removed pursuant to the LMRA (Doc. 25, pp. 2-3). Defendants argue that

precedent is explicit in that LMRA preempts CAFA, so further jurisdictional discovery is

unnecessary. Id.

       Plaintiff filed a reply brief on June 5, 2020, in which she argued that questions of

jurisdiction and the Court’s analysis of whether it has jurisdiction over the present matter

pursuant to the LMRA relies on the named Plaintiff’s claims and not the claims of
                                        Page 4 of 18
Case 3:20-cv-00244-MAB Document 30 Filed 01/15/21 Page 5 of 18 Page ID #417




potential members of an uncertified class (Doc. 26, p. 1). Therefore, the Court should

consider her request for expedited jurisdictional discovery as the LMRA does not apply

to her claims.

        While the parties briefed these issues related to federal subject matter jurisdiction,

Defendants filed their own motion to stay all proceedings on May 11, 2020 (Doc. 19). In

this motion, Defendants requested a full stay of the proceedings or, in the alternative, an

extension of time in which to file their responsive pleadings. Defendants argued that an

analogous state appellate court case was in the process of being decided that could shed

light on the issues in the present matter. Plaintiff filed her response in opposition to this

motion on May 26, 2020 (Doc. 23).

        Both Plaintiff’s motion to allow expedited jurisdictional discovery (Doc. 12) and

Defendants’ motion to stay all proceedings (Doc. 19), and their responses and replies, are

currently before the Court.

                                       DISCUSSION

   I.      Legal Standard

        Federal courts “possess only that power authorized by Constitution and statute.”

Exxon    Mobil   Corp.   v.   Allapattah   Servs.,   Inc.,   545   U.S.   546,   552   (7th   Cir.

2005) (quoting Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994)).

District courts have subject matter jurisdiction only in cases that raise a federal question

and cases in which there is diversity of citizenship among the parties. See 28 U.S.C. §§

1331–32. Removal of actions from state court to federal court is governed by 28 U.S.C. §

1441, which provides, essentially, that “[a] defendant may remove a case to federal court
                                           Page 5 of 18
Case 3:20-cv-00244-MAB Document 30 Filed 01/15/21 Page 6 of 18 Page ID #418




only if the federal district court would have original subject matter jurisdiction over the

action.” Disher v. Citigroup Global Mkts. Inc., 419 F.3d 649, 653 (7th Cir. 2005).

         CAFA grants federal courts subject matter jurisdiction as to class actions, including

putative class actions, in which claims are asserted on behalf of one hundred or more

class members, at least one class member is a citizen of a state different from at least one

defendant or, alternatively, at least one class member is a foreign state or a citizen or

subject of a foreign state and at least one defendant is a citizen of a state (and vice versa),

and the class claims exceed in the aggregate $5 million, exclusive of interest and costs. See

28 U.S.C. § 1332(d)(1)(B), (d)(1)(D), (d)(2), (d)(5), (d)(6), (d)(7), (d)(8); Cunningham Charter

Corp. v. Learjet, Inc., 592 F.3d 805, 806 (7th Cir. 2010).

         The core issue before the Court is whether the Court has subject matter jurisdiction

over the present matter. Defendants argue that the Court does, first through CAFA and

then the LMRA, and argues the LMRA preempts any issues that could be present with

removal pursuant to CAFA. Plaintiff, on the other hand, believes that the LMRA does not

apply and that the home state expectation of CAFA may apply, which, if it does, would

require this Court to remand the present matter to state court. As Defendants are correct

in that the LMRA would preempt any issues with removal pursuant to CAFA, the Court

will begin its analysis there.

   II.      Defendants’ Amended Notice of Removal and Application of the LMRA

         Defendants argue that pursuant to the amended notice of removal, filed on May

29, 2020, any issues related to the home state exception of CAFA are moot, as this Court

firmly has subject matter jurisdiction over this case pursuant to the LMRA as it is a federal
                                           Page 6 of 18
Case 3:20-cv-00244-MAB Document 30 Filed 01/15/21 Page 7 of 18 Page ID #419




labor law (Doc. 24). Plaintiff disagrees, arguing that the LMRA does not apply to the

present matter as Plaintiff Altamese Young, the only named Plaintiff, was not a member

of a union and jurisdictional analysis of this sort relies on the named plaintiff’s claims

and not the claims of potential members of an uncertified class (Doc. 26, p. 1). Plaintiff is

correct.

       In the latest amended notice of removal (Doc. 24), Defendant Belleville Behavioral

Heath outlines that while the original notice of removal, which removed this case

pursuant to CAFA, was appropriate, there is also a “separate and independent basis” for

federal jurisdiction in Section 301 of the LMRA since some members of Plaintiff’s

potential class are members of a union. Section 301 preempts “claims founded directly on

rights created by collective-bargaining agreements, and also claims ‘substantially

dependent on analysis of a collective-bargaining agreement.’ ” Gray v. University of

Chicago Medical Center, Inc., 2020 WL 1445608, at *2 (N.D. Ill. Mar. 25,

2020) (quoting Caterpillar Inc. v. Williams, 482 U.S. 386, 394 (1987)). “If the resolution of a

state law claim depends on the meaning of, or requires interpretation of, a collective

bargaining agreement, the application of state law is preempted and federal labor law

principles must be employed to resolve the dispute.” Atchley v. Heritage Cable Vision

Assocs., 101 F.3d 495, 499 (7th Cir. 1996). This is because there is a strong “interest[] in

interpretive uniformity and predictability” of collective bargaining agreements. Darty v.

Columbia Rehabilitation and Nursing Center, LLC, 468 F.Supp.3d 992, 994-995 (N.D.Ill. June

24, 2020), citing Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 211 (1985).


                                         Page 7 of 18
Case 3:20-cv-00244-MAB Document 30 Filed 01/15/21 Page 8 of 18 Page ID #420




       The Seventh Circuit has made it clear that BIPA claims are subject to complete

federal preemption when the named plaintiffs are members of a union. Miller v. Southwest

Airlines Co., 926 F.3d 898, 903-904 (7th Cir. 2019). In Miller, plaintiffs, who were members

of a union, brought a similar BIPA lawsuit to the present matter, alleging that their

employer violated BIPA through the use of a “clock in/clock out” timekeeping system

that scanned the plaintiffs’ fingerprints and collected biometric information. The Seventh

Circuit found that since plaintiffs were part of a union, there was complete federal

preemption pursuant to the Railway Labor Act (“RLA”), which courts have found is

“virtually identical” to Section 301 of the LMRA. Hawaiian Airlines, Inc. v. Norris, 512 U.S.

246, 260 (1994).

       Unlike Miller, however, Plaintiff Young is not a member of a union and, therefore,

has not entered into a collective bargaining agreement with either Defendant, which

would impact her claims before the Court. The Northern District of Illinois recently

analyzed this exact issue in what appeared to be a case of first impression within the

Seventh Circuit. Darty, 468 F. Supp. at 995. In Darty, the Court outlined that although this

exact issue had not been addressed within the Seventh Circuit, other Circuits have held

that only the claims of the named plaintiffs are relevant for purposes of determining

whether complete preemption of putative class actions under Section 301 of the LMRA.

Darty, 468 F.Supp. at 995, citing to Pruell v. Caritas Christi, 645 F.3d 81, 83-84 (1st Cir. 2011).

The Northern District of Illinois highlighted that this rule was consistent with the usual

rules governing class actions and that “to establish subject matter jurisdiction one looks

only to the named plaintiffs and their claims [because] the class members other than the
                                           Page 8 of 18
Case 3:20-cv-00244-MAB Document 30 Filed 01/15/21 Page 9 of 18 Page ID #421




named plaintiffs are merely potential parties until subject matter jurisdiction for the

named plaintiffs is established and the district court has decided to certify a class.” Darty,

468 F.Supp. at 996, citing Pruell, 645 F.3d at 83-84.

       In her reply brief, Plaintiff highlights that Defendants have failed to cite to a single

case in support of their argument that Plaintiff’s claims are preempted by the LMRA

based on the claims of a potential, uncertified class (Doc. 26, pp.2-3). Defendants openly

admit Plaintiff is not a member of a union (See Doc. 24, p. 7)(“Here, Plaintiff was not a

union member”). It is well-settled that when named plaintiffs are part of a union, the

LMRA preempts any state law claims and allows for the district court to easily establish

that the case is correctly within the federal court’s jurisdiction. See Roberson v. Maestro

Consulting Services LLC, Case No. 20-CV-00895-NJR, 2020 WL 7342693 (S.D.Ill. Dec. 14,

2020) (finding that the Seventh Circuit’s Miller decision clearly outlines that federal

preemption by Section 301 of the LMRA is applicable to BIPA cases, thereby holding that

there is subject matter jurisdiction over the claims of plaintiffs who are members of a

union). See also Fernandez v. Kerry, Inc. No. 17-cv-08971, 2020 WL 7027587 (N.D.Ill Nov.

30, 2020) (holding that Miller is clear and requires the Court to find that Plaintiffs’ BIPA

claims are preempted by the LMRA as the plaintiffs were members of a union during the

period of employment at issue in their lawsuit); Gil v. True World Foods Chicago, LLC, Case

No. 20 C 2362, 2020 WL 7027727 (N.D.Ill. Nov. 30, 2020) (holding that the named

Plaintiffs’ BIPA claims were subject to preemption pursuant to Section 301 of the LMRA

as they were members of a union and their claims relied on the interpretation of a

collective bargaining agreement); Williams v. Jackson Park SLF, LLC, 2020 WL 5702294
                                         Page 9 of 18
Case 3:20-cv-00244-MAB Document 30 Filed 01/15/21 Page 10 of 18 Page ID #422




(N.D.Ill. Sept. 24, 2020) (holding that because of precedent, including Miller and Darty,

Plaintiff’s BIPA claims were preempted by Section 301 of the LMRA because the plaintiff

was a member of a union during his employment with the defendant).

   The Court is persuaded by the Northern District’s analysis in Darty. In the present

matter, Plaintiff Altamese Young is not part of a union and while Defendants argue that

the majority of the class members that will join Plaintiff are members of a union, this is

purely speculative at this moment as Plaintiff has not yet identified the class members

(See Doc. 24, p. 7, where Defendant outlines, “Plaintiff was not a Union member, but the

majority of the putative class are Union members.”). Defendants have not supported their

argument with applicable case law and, as such, the Court finds that Plaintiff’s claims are

not preempted by Section 301 of the LMRA because Plaintiff was not a member of a union

during her employment with Defendants.

   III.      Home State Exception Jurisdictional Discovery

          Prior to Defendant Belleville Behavioral Health’s amended notice of removal,

which brought the issue of preemption under the LMRA before the Court, Plaintiff

requested leave of this Court and the current schedule in order to conduct limited

jurisdictional discovery to determine whether the home state exception to CAFA applied

to the present matter (Docs. 12, 13). Defendants oppose this motion, arguing that

Plaintiff’s request is not justified for a variety of reasons. First, Defendants argue that

discovery requests directed to Defendant Integrity were improper as Defendant Integrity

did not employ Plaintiff or other potential class members, and therefore should not be

subjected to jurisdictional discovery. Second, Defendant Belleville Behavioral Health
                                       Page 10 of 18
Case 3:20-cv-00244-MAB Document 30 Filed 01/15/21 Page 11 of 18 Page ID #423




argues that discovery of this sort would be burdensome on Defendants and would not

establish citizenship for purposes of the home state exception, and, lastly, that Plaintiff’s

request is based off of “mere speculation,” and is, essentially, improper to grant (Doc. 25,

p. 8). Defendants’ arguments are not persuasive.

       Defendant Belleville Behavioral Health originally removed this case under 28

U.S.C. § 1332(d), alleging that this Court has subject matter jurisdiction under CAFA.

“[T]he party asserting federal jurisdiction under CAFA must establish that the

requirements of § 1332(d) are satisfied.” Sabrina Roppo v. Travelers Commercial Ins. Co., 869

F.3d 568, 578 (7th Cir. 2017). “To meet this burden, a defendant seeking to remove to

federal court must file in the district court a notice of removal ‘containing a short and

plain statement of the grounds for removal.’ ” Id. (quoting 28 U.S.C. § 1446(a)). “A federal

court's jurisdiction under CAFA is determined at the time of removal.” Cleary v. Philip

Morris Inc., 656 F.3d 511, 515 (7th Cir. 2011) (citing In re Burlington N. Santa Fe Ry. Co., 606

F.3d 379, 380 (7th Cir. 2010)). Under CAFA, federal courts have jurisdiction over cases in

which (1) the class consists of 100 or more members, see 28 U.S.C. § 1332(d)(5)(B); (2) any

plaintiff is a citizen of a state different from that of any defendant, 28 U.S.C. §

1332(d)(2)(A); and (3) the aggregate amount of the plaintiffs’ claims exceeds $5 million,

exclusive of interest and costs. 28 U.S.C. §§ 1332(d)(2), (d)(6).

       In its original notice of removal, Defendant Belleville Behavioral Health

established the CAFA requirements for removal. Minimal diversity exists between the

parties because Plaintiff is a citizen of Illinois (Doc. 1-1), but approximately 20 putative

class members are citizens of Missouri (Doc. 1, p. 5). See also 28 U.S.C.§ 1332(d)(2)(A),
                                         Page 11 of 18
Case 3:20-cv-00244-MAB Document 30 Filed 01/15/21 Page 12 of 18 Page ID #424




requiring that any member of the putative class be a citizen of a different state than any

defendant. Defendant Belleville Behavioral Health is a limited liability company

organized and existing under the laws of Illinois with its principal place of business also

in Illinois (Doc. 1, p. 6). Similarly, Defendant Integrity Healthcare is also a limited liability

company organized and existing under the laws of Illinois with its principal place of

business also in the State of Illinois (Id.). 2 Additionally, Defendant Belleville Behavioral

Health estimated that in the five years preceding the filing of Plaintiff’s complaint,

approximately 643 employees used the timekeeping system and could be members of this

class action, well over the 100 member statutory requirement (Doc. 1, p. 6). Lastly, based

on the parties’ bills of particulars, the parties appropriately alleged that the amount in

controversy exceeds $5,000,000 (Doc. 1, pp. 4-5; Docs. 1-2, 1-3). 3

        While the Court is satisfied that the elements of CAFA are met, it is still unclear as

to whether the home state exception applies. The home state exception to CAFA details

that the district court shall decline to exercise its jurisdiction over a matter if “greater than

two-thirds of the members of all proposed plaintiff classes in the aggregate are citizens




2 CAFA states that “an unincorporated association shall be deemed to be a citizen of the State where it has
its principal place of business and the State under whose laws it is organized.” 28 U.S.C. § 1332(d)(10).
Although an LLC's citizenship is the citizenship of its members for purposes of diversity
jurisdiction, Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir.1998), this rule doesn't apply to jurisdiction
under CAFA. “As part of CAFA, Congress chose to modify existing case law concerning the citizenship of
unincorporated associations.” Bond v. Veolia Water Indianapolis, LLC, 571 F.Supp.2d 905, 909 (S.D.Ind. 2008)
(citing 28 U.S.C. § 1332(d)(10)). Kurth v. Arcelormittal USA, Inc., No. 2:09-CV-108RM, 2009 WL 3346588, at *7
(N.D. Ind. Oct. 14, 2009)

3 Defendant Belleville Behavioral Health argues, and Plaintiff does not contest, that the parties became
aware that the amount in controversy exceeded the CAFA requirement when they filed their bills of
particulars, which occurred on or around February 3, 2020 (Doc. 1, pp. 4-5). Plaintiff does not assert that
this case was untimely removed.
                                            Page 12 of 18
Case 3:20-cv-00244-MAB Document 30 Filed 01/15/21 Page 13 of 18 Page ID #425




of the State in which the action was originally filed,” and at least one defendant is a citizen

of that same state. Id. § 1332(d)(4). 4 The home state exception is “designed to draw a

delicate balance between making a federal forum available to genuinely national

litigation and allowing the state courts to retain cases when the controversy is strongly

linked to that state.” Hart v. FedEx Ground Package Sys. Inc., 457 F.3d 675, 682 (7th Cir.

2006).

         At first blush, it appears this case would be a prime example of the home state

exception. Defendant Belleville Behavioral Health established in its notice of removal that

both Defendants are citizens of Illinois. In addition, Defendant Belleville Behavioral

Health submitted a declaration from Defendants’ Chief Financial Officer, in which he

stated that out of the 623 potential class of plaintiffs, only 20 are Missouri residents, an

assertion he based off of his “review of personnel data maintained by Belleville

Behavioral Health” (Doc. 1-4., p. 3). Mr. Irni further outlines that as part of his position,

he is “familiar with and ha[s] access to personnel information regarding Belleville

Behavioral Health and its current and former employees, including the type of

timekeeping system such employees used”(Doc. 1-4, p. 2). This Declaration demonstrates

that Defendants are capable of determining the citizenship of the potential class from




4 Courts have previously examined the home state exception sua sponte, which is not the present issue
before the Court; however, that inquiry indicates to the undersigned the importance of the balance of this
exception. See Int'l College of Surgeons v. City of Chi., 153 F.3d 356, 360 (7th Cir.1998) (district court has
authority to sua sponte consider whether to abstain under judicially-created abstention doctrines); See also
Benson v. Fannie May Confections Brands, Inc., No. 17 C 3519, 2018 WL 1087639, at *2 (N.D. Ill. Feb. 28,
2018).

                                               Page 13 of 18
Case 3:20-cv-00244-MAB Document 30 Filed 01/15/21 Page 14 of 18 Page ID #426




Defendant Belleville Behavioral Health’s personnel records and, it appears, that it is quite

possible the majority of the class could very well be citizens of Illinois. 5 The Senate

Judiciary Committee Report’s description of the home state exception seems to apply

here, in that the home state exception is meant “to respond to concerns that class actions

with a truly local focus should not be moved to federal court under [CAFA] because state

courts       have        a      strong        interest       in      adjudicating          such        disputes.”

See Benko v. Quality Loan Serv. Corp., 789 F.3d 1111, 1119 (9th Cir. 2015). At the same time,

this is a narrow exception that was “carefully drafted to ensure that it does not become a

jurisdictional loophole.” Id.

         While it appears the home state exception may be in play here, the party invoking

it must submit evidence as to the citizenship of the putative class members. See Myrick v.

WellPoint, Inc., 764 F.3d 662, 665 (7th Cir. 2014) (noting “plaintiffs needed to produce

some evidence that would allow the court to determine the class members’ citizenships

on the date the case was removed”). 6 Accordingly, as Plaintiff has that burden, she has

requested the Court grant her leave to conduct expedited jurisdictional discovery.

Whether to allow jurisdictional discovery is within the discretion of the Court. See

Sanderson v. Spectrum Labs, Inc., 248 F.3d 1159 (7th Cir. 2000). In deciding whether to allow



5  Plaintiff argues that it is reasonable to conclude that the vast majority of the proposed class members are
Illinois citizens, given where Defendants’ facility is located within Illinois, which is 16.8 miles to St. Louis,
Missouri, but not within a reasonable commuting distance to another state (Doc. 12, p. 4).
6 Generally, the Court is entitled to consider any “evidence [that] sheds light on the situation which existed

when the case was removed” to ascertain whether there is federal subject matter jurisdiction. Harmon v.
OKI Sys., 115 F.3d 477, 479-80 (7th Cir. 1997) (considering post-removal interrogatories to evaluate whether
federal subject matter jurisdiction existed when a case was removed). See also Cassens v. Cassens, 430 F.
Supp. 2d 830, 834 n.2 (S.D. Ill. 2006) (“[A] court is entitled to consider all facts that shed light on the existence
of subject matter jurisdiction.”).
                                                  Page 14 of 18
Case 3:20-cv-00244-MAB Document 30 Filed 01/15/21 Page 15 of 18 Page ID #427




jurisdictional discovery as to the home state exception, courts in other districts have

looked to two factors: (1) whether the plaintiff has made a sufficient showing that the

home state exception likely applies, and (2) whether the requested class information is

“readily available” to the defendant (Doc. 12, p. 3, citing to Baker v. PDC Energy, Inc., No.

14-CV-02537-RM-MJW, 2014 WL 6910207, at *1 (D. Colo. Dec. 9, 2014)). In this district,

parties have been allowed to conduct jurisdictional discovery for the purpose of

determining whether the home state exception applies. See Day v. Southern Illinois

Hardware, LLC, Case No. 3:20-cv-0008-DWD (S.D.Ill. Jan. 3, 2020) (Doc. 17). Additionally,

the Seventh Circuit has previously outlined the parameters of this exact analysis,

detailing that in assessing the issue of citizenship for purposes of determining whether

the CAFA home state exception applies, the court may not draw conclusions about the

citizenship of class members on things like their phone numbers and mailing addresses.

In re Spring Nextel Corp, 593 F.3d 669, 673 (7th Cir. 2010). The totality of this case law

persuades this Court to grant Plaintiff’s motion.

       Defendants argue that Plaintiff is relying on “guesswork” to plead the home state

exception and that the type of discovery she wishes to engage in (e.g., Accurint searches

based on potential class members’ social security numbers) would not establish

citizenship, but these arguments are unavailing (Doc. 25, pp. 6-8). If Defendant Belleville

Behavioral Health contends that its Chief Financial Officer can state unequivocally, in a

Declaration submitted to this Court, that a certain number of putative class members are

citizens of Missouri for purposes of removal, it follows that Defendant Belleville

Behavioral Health should also be able to determine, out of approximately 623 individuals
                                        Page 15 of 18
Case 3:20-cv-00244-MAB Document 30 Filed 01/15/21 Page 16 of 18 Page ID #428




potentially impacted by this class action, who is a citizen of Illinois based on the same

records. 7

          Accordingly, Plaintiff’s motion to allow expedited jurisdictional discovery to

determine whether the CAFA home state exception applies to the present matter is

GRANTED (Doc. 12). Plaintiff’s deadline to file a motion to remand is STAYED pending

jurisdictional discovery.

    IV.      Defendants’ Motion to Stay all Proceedings

          In addition to the motions and briefing filed by the parties on the issue of subject

matter jurisdiction before the Court, Defendants Belleville Behavioral Health and

Integrity Healthcare filed a motion to stay all proceedings or, in the alternative, for an

extension of time in which to file their responsive pleadings until the Illinois Appellate

Court for the First Judicial District issues a decision in McDonald v. Symphony Bronzewill

Park, LLC (Doc. 19). Defendants argue this case will help simplify the issues in the present

matter (Id.).

          Plaintiff opposes the motion, arguing that a stay of this sort is premature as there

are jurisdictional issues that still need to be determined before the Court through

jurisdictional discovery, and a stay would stall that discovery (Doc. 23). Plaintiff also

argues that Defendants have not satisfied the burden required to grant the stay (i.e., “a



7  Plaintiff’s reply brief outlines a variety of ways it may seek to conduct expedited jurisdictional discovery
if Defendants are unable to do so based on their own internal records (See Doc. 26, pp. 3-4). The Court plans
to set this matter for a status conference to discuss the parameters of the expedited discovery with the
parties.


                                               Page 16 of 18
Case 3:20-cv-00244-MAB Document 30 Filed 01/15/21 Page 17 of 18 Page ID #429




clear case of hardship or inequity”) (Doc. 23, p. 5). Lastly, Plaintiff argues that McDonald

is not an appropriate ground for a stay, as the issue central to McDonald has been

addressed by Illinois state trial courts and two federal district courts already (Doc. 23, p.

3).

       The Court is granting Plaintiff’s motion for jurisdictional discovery because the

undersigned must first ensure the Court has subject matter jurisdiction over the present

matter. As such, the Court GRANTS in part Defendants’ motion. The deadline for

Defendants’ responsive pleading to Plaintiff’s complaint is STAYED for the duration of

the jurisdictional discovery. Should this case remain in this District following the parties’

jurisdictional discovery and Plaintiff’s potential motion to remand, Defendants’

responsive pleading shall be due 21 days following the Court’s order on any motion to

remand and responsive briefing from Defendants.

                                     CONCLUSION

       For the aforementioned reasons, the Court GRANTS Plaintiff’s motion for

expedited jurisdictional discovery (Doc. 12). Plaintiff’s deadline to file a motion to

remand is hereby STAYED pending the outcome of the expedited jurisdictional

discovery. In addition, Defendants’ motion to stay is GRANTED in part (Doc. 19).

Should this matter remain in this District, Defendants’ responsive pleadings shall be due

21 days following an Order on any motions filed in response to the parties’ jurisdictional

discovery. The Court will set this matter for a status conference by way of separate notice

to discuss the parameters of and timeline for jurisdictional discovery. The Court’s



                                        Page 17 of 18
Case 3:20-cv-00244-MAB Document 30 Filed 01/15/21 Page 18 of 18 Page ID #430




separate notice will provide the parties some guidance and a timeline for meeting and

conferring in an effort to develop a joint discovery plan for submission to the Court.

      IT IS SO ORDERED.

      DATED: January 15, 2021
                                                 s/ Mark A. Beatty
                                                 MARK A. BEATTY
                                                 United States Magistrate Judge




                                       Page 18 of 18
